In a proceeding pursuant to Family Court Act article 8, Alan Greene appeals from an order of protection of the Family Court, Westchester County (Braslow, J.), entered May 25, 1994, which after a hearing, inter alia, directed him to "not harrass, assault, or threaten” the petitioner and excluded him from the marital residence until April 15, 1995.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The order of protection has already expired and it has not been extended. Since the rights of the parties will not be directly affected by a determination as to the propriety of the order of protection, the appeal is dismissed as academic (see, Matter of Brown v Brown, 185 AD2d 812; Matter of McClure v McClure, 176 AD2d 325; Matter of Andrews v Andrews, 168 AD2d 444; Matter of Gansburg v Gansburg, 127 AD2d 766). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.